 1    Jeffery L. Caufield (SBN 166524)
      jeff@caufieldjames.com
 2    Santino M. Tropea (SBN 249215)
      santino@caufieldjames.com
 3    CAUFIELD & JAMES, LLP
      2851 Camino Del Rio South, Suite 410
 4    San Diego, California 92108
      Telephone: 619-325-0441
 5    Facsimile: 619-325-0231
 6    Attorneys for Defendants, Counter-
      Claimants, and Cross-Claimants,
 7    Alfredo Torres and Carmen Torres
 8
                          UNITED STATES DISTRICT COURT
 9
                FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11 ESTATE OF ROBERT RENZEL,                Case No.: 4:15-cv-01648-HSG
12 DECEASED, by and through his            STIPULATED REQUEST FOR LEAVE
   successors in interest, Susan Carter    TO FILE MOTIONS IN LIMINE BASED
13 and Ann Renzel Sebastian, et al.        UPON DAUBERT PRINCIPLES; ORDER
14                                         Courtroom:      2, 4th Floor
                 Plaintiffs,               Judge:          Hon. Haywood S. Gilliam, Jr.
15                                         Pretrial Conference: November 13, 2018
                    v.                     Trial Date:     December 3, 2018
16

17 ESTATE OF LUPE VENTURA,
18 DECEASED, an individual and dba
   Ritz Cleaners, et al.
19
                 Defendants.
20

21 AND RELATED
   COUNTERCLAIMS AND CROSS-
22 CLAIMS.

23

24

25

26

27

28

                STIPULATION AND [PROPOSED] ORDER REGARDING MOTIONS IN LIMINE
 1         Plaintiffs and counter-defendants Estate of Robert Renzel, Deceased; Robert
 2   E. Renzel Trust, by and through its trustees, Susan Carter and Ann Renzel
 3   Sebastian; Susan Carter; and Ann Renzel Sebastian (collectively, “Renzel”) on the
 4   one hand, and Carmen and Alfredo Torres (“Torres”) on the other (collectively
 5   “Parties”), submit this Stipulated Request for Leave and Proposed Order regarding
 6   the filing of Motions in Limine.
 7         WHEREAS, pursuant to the Court’s Civil Pretrial and Trial Standing Order,
 8   “Motions in limine cannot be used to request summary judgment or raise Daubert
 9   challenges unless the Court has specifically granted prior approval. Each motion
10   shall be no longer than five pages. . . .”
11         WHEREAS, Renzel believes it has a legal basis to file a motion in limine to
12   exclude Torres’ expert Wade Allmon and one, related opinion of Torres’ expert Dr.
13   James Wells based upon principles set forth in Daubert v. Merrell Dow
14   Pharmaceuticals, Inc., 509 U.S. 579 (1993), while Torres believes it similarly has a
15   legal basis to file a motion in limine to exclude Renzel’s expert Steven Sadler based
16   upon Daubert principles. Without conceding to the merit of each other’s proposed
17   motion in limine, the Parties believe good cause exists to permit each Party to file
18   one Daubert motion.
19         WHEREAS, due to the somewhat complicated nature of the arguments and
20   law, as well as the length of the experts’ opinions the Parties believe good cause
21   exists to extend the page limitation from five (5) pages to fifteen (15) pages for
22   these motions.
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                  1
                       STIPULATION AND ORDER REGARDING MOTIONS IN LIMINE

                                                                          Case No. 4:15-cv-1648-HSG
 1         This Stipulation is without prejudice to either Party to seek further
 2   permission should any additional Daubert issues arise.
 3

 4         So Stipulated:
 5

 6    DATED: October 16, 2018                      CAUFIELD & JAMES, LLP
 7                                                 s/ Santino Tropea
                                                   Jeffery Caufield, Esq.
 8                                                 Santino Tropea, Esq.
                                                   Attorneys for Defendants, Counter-
 9                                                 Claimants, and Cross-Claimants,
                                                   Alfredo Torres and Carmen Torres
10

11

12
      DATED: October 16, 2018                      PALADIN LAW GROUP LLP
13
                                                   s/ Jon G. Lycett
14                                                 Jon G. Lycett, Esq.
15
                                                   Attorneys for Renzel

16

17
           Good cause appearing, IT IS SO ORDERED except the page limitation will
18
     be ten (10).
19

20    DATED: October 17, 2018                      United States District Judge
21

22

23

24

25

26

27

28
                                               2
                     STIPULATION AND ORDER REGARDING MOTIONS IN LIMINE

                                                                          Case No. 4:15-cv-1648-HSG
